Citation Nr: 1231696	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-07 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbosacral spine, status post laminectomy for L4-L5 herniated nucleus pulposus with residual scar, prior to March 30, 2010.

2.  Entitlement to a rating in excess of 40 percent for DDD and DJD of the lumbosacral spine, status post laminectomy for L4-L5 herniated nucleus pulposus with residual scar a lumbar spine disability, from March 30, 2010.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO, in pertinent part, granted service connection and assigned a 10 percent rating for DDD and DJD of the lumbosacral spine effective January 23, 2008.  The Veteran appealed the disability rating assigned.  

In a July 2010 rating decision, the RO granted a higher, 40 percent rating for DJD and DDD of the lumbosacral spine, effective March 30, 2010.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating for the lumbar spine disability remains in appellate status.  Additionally, because this award was made effective only from March 30, 2010, this issue on appeal has been recharacterized as noted on the first page. 

The Board notes that the Veteran was formerly represented by the North Carolina Division of Veterans Affairs (NCDVA), as reflected in a January 2008 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).  In a June 2011 letter, prior to certification of the appeal to the Board, NCDVA withdrew its representation of the Veteran for good cause.  Because the withdrawal does not adversely impact the Veteran's interests, the Board recognizes NCDVA's withdrawal and that the Veteran is now proceeding unrepresented.  See 38 C.F.R. § 14.631(c) (2011).

In a June 2011 letter, the Veteran indicated that he disagreed with effective date assigned for the 40 percent rating for DJD and DDD of the lumbosacral spine.  He requested a 40 percent rating for the lumbar spine disability dating back to August 2005.  To the extent he is requesting an earlier effective date for the 40 percent rating during the appeal period (i.e., beginning from January 23, 2008), his request is herein denied.  As noted in the decision below, the Board does not find that a rating in excess of 10 percent is warranted prior to March 30, 2010.  To the extent he is requesting a revision of the evaluation of his lumbar spine disability prior to January 23, 2008, the request and basis for such revision is unclear.  Therefore, this issue is referred to the Agency of Original Jurisdiction (AOJ) to request clarification from the Veteran.  


FINDINGS OF FACT

1.  For the period prior to March 30, 2010, the orthopedic symptoms associated with the Veteran's lumbosacral spine disability were manifested by forward flexion limited to 70 degrees, and a combined range of motion of thoracolumbar spine limited to 170 degrees; but no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour and no incapacitating episodes of intervertebral disc syndrome (IVDS).  

2.  For the period beginning March 30, 2010, the orthopedic symptoms associated with the Veteran's lumbosacral spine disability have not resulted in unfavorable ankylosis of the entire thoracolumbar spine and have not been productive of incapacitating episodes of IVDS.


CONCLUSIONS OF LAW

1.  For the period prior to March 30, 2010, the criteria for a rating in excess of 10 percent for DDD and DJD of the lumbosacral spine, status post laminectomy for L4-L5 herniated nucleus pulposus with residual scar a lumbar spine disability, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2011).

2.  The criteria for a rating in excess of 40 percent for DDD and DJD of the lumbosacral spine, status post laminectomy for L4-L5 herniated nucleus pulposus with residual scar a lumbar spine disability, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in a February 2008 pre-rating letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  The Veteran was afforded a VA examinations in August 2008 and March 2010.  For the reasons discussed below, the Board finds these examinations are adequate to make a determination on the claims on appeal.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2011). 

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The lumbar spine is considered a group of minor joints.  38 C.F.R. § 4.45(f).

The Veteran's service-connected lumbar spine disability has been evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (pertaining to degenerative arthritis of the spine).  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

See 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5242 (2011).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, IVDS (or DDD) may be evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a , Diagnostic Code 5243 (2011) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

Analysis

The Veteran's service treatment records reflect that he underwent an L4-L5 discectomy in April 2004 for right lower extremity foot drop, numbness, and tingling.  Post-service, he filed an original claim for service connection in December 2005.  In February 2007, the RO, in pertinent part, granted service connection and assigned a 40 percent rating under Diagnostic Code 8520 (paralysis of the sciatic nerve) for residuals of discectomy and hemilaminectomy to include foot drop, effective September 1, 2005.

In January 2008, the Veteran filed a claim for, among other things, an increased rating for his back, leg, and foot drop.  In September 2008, the RO granted a separate 10 percent rating for DJD and DDD of the lumbosacral spine, effective January 23, 2008, and continued a 40 percent rating for sciatic neuropathy with right foot drop.  The Veteran appealed the 10 percent rating assigned for DJD and DDD of the lumbosacral spine.  As noted above, the rating was later increased from 10 to 40 percent disabling, effective March 30, 2010.

At the outset, the Board points out that the Veteran is receiving a 40 percent rating under Diagnostic Code 8520 for neurologic symptoms associated with his lumbosacral spine disability (i.e., sciatic neuropathy with right foot drop).  This evaluation is not on appeal.  At issue here is the evaluation of the orthopedic symptoms associated with his lumbosacral spine disability, which have been rated under Diagnostic Code 5242.  Hence, although the Veteran's neurologic symptoms and foot drop are significant, the Board's analysis will focus on orthopedic manifestations of the Veteran's lumbosacral spine disability.

The report of the August 2008 VA examination reflects that the Veteran reported some improvement following surgery in his sciatic nerve pain, but that he still had pain on a pretty constant basis across his back and radiating into the right leg.  He also continued to have numbness in the lateral aspect of the right lower leg and right foot drop.  He treated his orthopedic symptoms with Motrin, Flexeril, and Darvocet.  He said he really only had flare-ups when he tried to walk too far.  He said he was able to walk 20 to 30 minutes.  He said he used a cane a couple of days a week for the pain in his leg.  He reported that he was working full time as a health technician and had lost about a week of work in the past six months because of problems with his back.  He said he was unable to run, but was otherwise able to do his activities of daily living.

On physical examination of the Veteran's thoracolumbar spine, it was noted that he had a well-healed scar across the midline that measured 4.5 cm.  It was not elevated or depressed, not adherent to the underlying tissue, and not hypo- or hyper-pigmented.  There was no loss of tissue associated with the scar.  Range of motion of the thoracolumbar spine was limited to 10 degrees of extension, 70 degrees of forward flexion, 15 degrees of right and left lateral flexion, and 30 degrees of right and left rotation.  It was noted that that the Veteran complained of pain throughout the range of motion of the thoracolumbar spine and stopped at the endpoints because of pain.  In the neurological portion of the examination, the examiner stated that there was no change in the results with repetitive motion.  X-rays showed postoperative changes of the laminectomy at the L4-5 level with some degenerative disc changes.  The diagnosis was DDD/DJD of the lumbosacral spine, status post laminectomy for L4-L5 herniated nucleus pulposus, with residuals, including sciatic neuropathy with foot drop and radiculopathy.

A January 2009 VA emergency room note reflects that the Veteran was seen to establish care with the VA system.  He complained of back pain radiating to his right paraspinals and down his right leg.  He also had chronic right foot drop.  On physical examination, there was tenderness with palpation of the lower lumbar spine and right paraspinals.  A March 2009 VA physical therapy record notes his complaints of low back pain radiating into his right paraspinals and right leg with right foot drop.  He said he could not sit or stand longer than 20 minutes without shifting.  A treatment plan was devised and the Veteran was issued a lumbosacral binder, a TENS unit, and an AFO foot brace.  A December 2009 VA urology note indicates the Veteran denied muscle aches, weakness, and joint swelling pertaining to his musculoskeletal system.

In his February 2010 substantive appeal, the Veteran noted that he was taking Motrin, Tylenol, Flexeril/Cyclobenzaprine, Darvocet, and using Trixaicin crème for back spasms and pain relief.  He said that he also used a back brace, back support in his vehicle, and a TENS unit.

The report of the March 2010 VA examination reflects that the Veteran said that his back pain improved after the surgery, but not the right foot drop.  Although back pain improved, he still had discomfort two to three times per week lasting half the day.  He said he continued to work, but took one or two days off per month due to back pain.  He said he had flare-ups once a month, which left him incapacitated for the entire day.  

On physical examination of the Veteran's thoracolumbar spine, the entire spine head had normal curvatures, posture was normal, and gait was normal.  There was no muscle spasm, tenderness, or guarding.  There was no ankylosis.  Straight leg raising was negative.  Range of motion of the thoracolumbar spine was limited to 10 degrees of extension with pain, 25 degrees of forward flexion with pain, 15 degrees of right and left lateral flexion without pain, and 25 degrees of right and left rotation without pain.  Passive and active movements were the same.  With repetition, there was no additional loss of motion secondary to pain or weakness and no additional limitation of joint function or lack of endurance.  X-rays showed multilevel DDD, most prominent at the L4-L5 and L5-S1 levels.  Magnetic resonance imaging (MRI) showed a small central extrusion with both cranial and caudal extension at the L4-L5 level without significant central canal stenosis or neuroforaminal narrowing.  At the L5-S1 level, there were degenerative endplate changes, and bilateral sub-articular disc extrusion with mild caudal migration which caused mild mass effect on the right lateral recess and severe right-sided neuroforaminal narrowing.  At the S1-S2 level, there was minimal circumferential disc bulge without significant central canal or frontal narrowing.  The diagnosis was L5-S1/S1-S2 DJD and DDD with secondary right foot drop (with mild atrophy of the right lower leg) consistent with MRI and examination.  It was noted that the Veteran had to wear a brace on his right foot to prevent drag and that he was unable to run with the brace and foot drop.  

A May 2010 VA primary care note reflects that the Veteran reported that he felt good.  He said he occasionally had back pain, but nothing too dramatic.  He had some knee pain, but no radicular pain from the back to the knees.  There were no medical history changes since he was last examined.  In April 2011, he reported that he felt good overall.  He said that he had some left hip pain and walked with a slight limp due to right foot drop.  On physical examination, mild lumbar spasms were noted.  In November 2011, he reported that he was generally about the same.  He had a callus on the right foot due to foot drop and was diagnosed with obstructive sleep apnea, but had no other medical changes since he was last examined.

In light of the evidence above, the Board finds that a rating in excess of 10 percent for the orthopedic symptoms associated with the Veteran's lumbar spine disability is not warranted prior to March 30, 2010.  The evidence does not reflect that forward flexion of the thoracolumbar spine was limited to 60 degrees or less or that the combined range of motion was limited to 120 degrees or less.  The August 2008 VA examination indicated that forward flexion was limited to only 70 degrees and combined range of motion was limited to 170 degrees even when considering painful motion.  The examiner indicated there were no changes in the results with repetitive motion.  The Board notes that the August 2008 VA examiner did not comment on whether there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; however, the March 2010 VA examiner indicated that there were no muscles spasms or guarding and no abnormal spinal contour or abnormal gait.  The Board notes that the Veteran has right foot drop, which likely impacts his gait; however, his neurological symptoms associated with the lumbar spine disability are separately rated and he is currently receiving a 40 percent evaluation for these symptoms.  To compensate the Veteran for overlapping symptomatology under different diagnoses would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2011).  Finally, the Board notes although the Veteran reported flare-ups when he walked too far, there is no evidence of incapacitating episodes requiring bed rest prescribed by a physician during this time period.

The Board also finds that a rating in excess of 40 percent for orthopedic symptoms associated with the Veteran's lumbar spine disability is not warranted from March 30, 2010.  The Board points out that the 40 percent evaluation is the maximum assignable for limitation of motion of the thoracolumbar spine under the general rating formula, to include the functional equivalent of limitation of motion even when considering all DeLuca factors.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  A rating in excess of 40 percent for a lumbar spine disability requires evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  In this case, the evidence does not reflect that the Veteran's lumbar spine disability has resulted in ankylosis, favorable or unfavorable.  In March 2010, forward flexion was limited to 25 degrees and the combined range of motion was 115 degrees.  Furthermore, the March 2010 VA examiner specifically noted that there was no ankylosis.  There is also no evidence of incapacitating episodes requiring bed rest prescribed by a physician during this time period.  Although the Veteran reported incapacitating episodes occurring approximately once per month and lasting a day, the evidence does not indicate that any bed rest was prescribed by a physician nor that these episodes had a total duration of at least 6 weeks during a 12 month period (i.e., the criteria required for a higher 60 percent rating).  

The Board also finds that a separate rating is not warranted for the surgical scar of the lumbar spine.  As noted during the August 2008 VA examination, the scar measures 4.5 cm and is superficial, nontender, and nonadherent.  It is not hypo- or hyper-pigmented.  It does not cover an area 144 square inches or greater, is not unstable or painful, and does not otherwise result in any limitation of function.  Therefore, the criteria for a separate compensable rating for the scar are not met.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (prior to and as of October 23, 2008).  

The Board has also considered the Veteran's assertions as to his symptoms, which he is competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, while the Veteran's complaints have been considered, they are not considered more persuasive on these points than the objective medical findings which, as indicated above, do not support ratings higher than those assigned for the disability under consideration. 

In reaching this decision, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2011).  In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology involving pain and limitation of motion, which fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal indicates that the Veteran is currently working full time.  He does not contend, nor does the evidence show, that he is unemployable as a result of his service-connected lumbar spine disability.  Absent probative evidence of unemployability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the lumbosacral spine disability prior to March 30, 2010, and that a rating in excess of 40 percent is not warranted from that date.  The benefit of the doubt doctrine is not for application as the weight of the evidence is against the claims.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 













(CONTINUED ON NEXT PAGE)


ORDER

Prior to March 30, 2010, a rating in excess of 10 percent for DDD and DJD of the lumbosacral spine, status post laminectomy for L4-L5 herniated nucleus pulposus with residual scar a lumbar spine disability, is denied.

From March 30, 2010, a rating in excess of 40 percent for DDD and DJD of the lumbosacral spine, status post laminectomy for L4-L5 herniated nucleus pulposus with residual scar a lumbar spine disability, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


